AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)               Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                                  for the
                                                        Southern District
                                                      __________ District of
                                                                          ofIndiana
                                                                             __________

                    United States of America
                               v.                                                     )
                                                                                      )
                                                                                      )     Case No: 1:11CR00083-001
                    CHARLES T. BLACK, JR.
                                                                                      )     USM No: 10055-028
Date of Original Judgment:                            01/15/2013                      )
Date of Previous Amended Judgment:                                                    )     Pro Se
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
           u
the last judgment issued) of                   months is reduced to                                      .
                                             (Complete Parts I and II of Page 2 when motion is granted)



    Because of the defendant was convicted of violating 18 U.S.C. § 924(c) and was determined to be a career
    offender, the applicable guideline range was not lowered as a result of the changes to the Drug Quantity Table
    at §2D1.1. Therefore, he is not eligible for a sentence reduction pursuant to Amendment 782.




Except as otherwise provided, all provisions of the judgment dated                                                     shall remain in effect.
IT IS SO ORDERED.
                       Date: 1/30/2019
Order Date:
                                                                                                       ________________________
                                                                                                       Hon. Tanya Walton Pratt, Judge
Effective Date:
                                                       A CERTIFIED TRUE COPY                           United States District Court
                     (if different from order date)    Laura A. Briggs, Clerk
                                                       U.S. District Court                             Southern District of Indiana
                                                       Southern District of Indiana

                                                       By
                                                                             Deputy Clerk
